DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “damping means” in claims 1-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14: “further comprising an electric motor (A)” should read –further comprising the electric motor (A)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, Applicant recites “wherein the damping element comprises a constriction on at least one of the two elongated sides such that the central wall has a smaller thickness in correspondence with the constriction”; however, Applicant does not compare the smaller thickness to another element, such that it is understood what is particularly claimed. Examiner will give the limitation  “such that the central wall has a smaller thickness in correspondence with the constriction” no patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Truillet et al. (US 2014/0175926) in view of Bertolini et al. (US 5521447).
In claim 1, Truillet teaches (Fig. 1-2) a damping means of an electric motor (3) of an airflow generating apparatus with a longitudinal measurement according to an imaginary central axis (13), comprising: - a first body (15), which defines the location of a compartment (inner portion of 15) for housing the electric motor (3); - a second body (14) fixed to the apparatus, which defines the location of a housing (inner portion of 14) for housing the first body (15); - a damping element (20) which has a longitudinal extension ([0041-0051]); wherein the first body (15) and the second body (14) are separated from one another, the damping element (20) being arranged such that it determines an attachment between the first body (15) and the second body (14).
Truillet does not explicitly teach wherein the damping means is elastically deformable.
However, Bertolini teaches (Fig. 1-3) a damping means wherein a damping element (26) is elastically deformable (Col. 2, ln. 48-67).
Therefore in view of Bertolini, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the damping means of Truillet to have damping means being elastically deformable, in order to provide a single motor construction to accommodate the motor by suppressing excitation oscillations (Bertolini; Abstract; Col. 2, ln. 48-67).
In claim 2, Truillet as modified teaches the damping means of claim 1; furthermore Truillet teaches a first imaginary longitudinal central axis (axis of 13) can be defined in the first body (15) and a second imaginary longitudinal central axis (same axis 13) can be defined in the second body (14), the first imaginary longitudinal central axis (13) and the second imaginary longitudinal central axis (13) coinciding with one another.
In claim 3, Truillet as modified teaches the damping means of claim 1; furthermore Truillet teaches wherein the first body (15) comprises an inner side wall (inner radial wall of 15) for radially and externally surrounding the electric motor (3) and the second body (14) comprises an outer side wall (inner radial wall of 14) arranged radially and externally surrounding the inner side wall (inner radial wall of 15), the damping element (20) being arranged attaching the inner side wall (inner radial wall of 15) with the outer side wall (inner radial wall of 14).
In claim 4, Truillet as modified teaches the damping means of claim 1; furthermore Truillet teaches wherein there are at least two damping elements (20), the damping elements being angularly distributed ([0065]) with respect to the imaginary central axis (13).
In claim 13, Truillet as modified teaches the damping means of claim 1; furthermore Truillet teaches wherein the imaginary plane coincides with a midpoint of the longitudinal extension of the damping element (20).
In claim 14, Truillet as modified teaches the damping means of claim 13; furthermore Truillet teaches the airflow generating apparatus according to claim 13, further comprising the electric motor (3), which in turn comprises a stator ([0027]) and a rotor ([0027]) for generating a rotational movement, and at least one blade (4) arranged for suctioning and driving air ([0027]).
Claim(s) 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Truillet et al. (US 2014/0175926) in view of Bertolini et al. (US 5521447), and further in view of Kraffzik et al. (US 2006/0090522).
In claim 5, Truillet as modified teaches the damping means of claim 1, with the exception of wherein the damping element comprises a central wall, such that according to the longitudinal extension the central wall has two longitudinal ends and two elongated sides.
However, Kraffzik teaches a damping element (Fig. 1) comprises a central wall (1), such that according to the longitudinal extension the central wall (1) has two longitudinal ends (outer ends outside of 6) and two elongated sides (wall portions adjacent to 6).
Therefore in view of Kraffzik, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have Improved the damping means of Truillet as modified to have the damping element comprising a central wall, such that according to the longitudinal extension the central wall has two longitudinal ends and two elongated sides, in order to provide a structure that can provide multiple damping actions (Kraffzik; Abstract).
In claim 6, Truillet as modified teaches the damping means of claim 5; furthermore Truillet does not teach wherein the central wall has an elongated laminar configuration.
However, Kraffzik further teaches wherein the central wall (1) has an elongated laminar configuration.
Therefore, further in view of Kraffzik, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have Improved the damping means of Truillet as modified to have the central wall having an elongated laminar configuration, in order to provide a structure that can provide multiple damping actions (Kraffzik; Abstract).
In claim 7, Truillet as modified teaches the damping means of claim 5; furthermore Truillet as modified teaches wherein the damping element (20) comprises a constriction (6 as taught by Kraffzik) on at least one of the two elongated sides (side wall adjacent 6 as taught by Kraffzik).
In claim 8, Truillet as modified teaches the damping means of claim 5; furthermore Truillet as modified teaches wherein the damping element (20) is arranged such that an imaginary radial line (any line radially extending from 13) can be defined perpendicular to the imaginary central axis (13) and through the central wall (1) from one of the two elongated sides (wall adjacent 6) to the other one of the two elongated sides (wall adjacent 6).
In claim 11, Truillet as modified teaches the damping means of claim 5; furthermore Truillet teaches wherein the damping element (20) is arranged to be sectioned by an imaginary plane  perpendicular to the imaginary central axis (13) containing a center of gravity ([0041-0051]) of the electric motor (3).
In claim 12, Truillet as modified teaches the damping means of claim 5; furthermore Truillet teaches wherein the imaginary plane coincides with a midpoint of the longitudinal extension of the damping element (20).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 9: “wherein the damping element comprises an internal wall externally fixed to the first body, the central wall being attached along the internal wall according to a longitudinal central part of the internal wall.”
Claim 10: “wherein the damping element comprises an external wall internally fixed to the second body, the central wall being attached along the external wall according to a longitudinal central portion of the external wall.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willems et al. (US 2013/0154404) teaches an electric damper for a motor vehicle having a first and second body.
Schadow et al. (US 2012/0111595) teaches a power tool having a damping means disposed between bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832